PER CURIAM.
This action involves the validity of a document executed by plaintiff which purports to be an irrevocable disclaimer of a remainder interest subject, however, to its validity under § 2518 of the Internal Revenue Code, Title 26 of the United States Code. The district court1 granted the motion to dismiss interposed by those defendants who are Internal Revenue Service officers. Ing-ham v. Hubbell, 462 F.Supp. 59, D.C. (1978). *316Plaintiff has appealed that dismissal. Upon reviewing the record in this case, the court is persuaded that this suit is one with respect to federal taxes and as such is not cognizable under the Declaratory Judgment Act, 28 U.S.C. § 2201. The judgment of the district court is affirmed on that ground, id., 62-64, and accordingly it is not necessary to discuss the alternative grounds for dismissal given below.

. The Honorable William Stuart, Chief Judge, United States District Court, Southern District of Iowa.